Motion Granted in Part and Order filed December 10, 2013




                                         In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-13-00117-CV
                                  ____________

                     MEMC PASADENA, INC., Appellant

                                          V.

RIDDLE POWER, LLC AND TRIAD ELECTRIC AND CONTROLS, INC.,
                          Appellees


                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2008-11010

                                    ORDER

      The reporter’s record was filed on October 22, 2013. Appellant has filed a
motion to correct inaccuracies in the reporter’s record and to supplement the
record. The motion is granted in part.

      Rule 34.6 allows correction of inaccuracies in the reporter’s record. Tex. R.
App. P. 34.6. The parties may agree to correct an inaccuracy or, if the parties
cannot agree, the trial court can hold a hearing and make a determination regarding
the alleged inaccuracy and order the court reporter to correct the record. Tex. R.
App. P. 34.6(e)(1)–(2). If a dispute arises regarding the accuracy of the reporter’s
record after the record has been filed in the appellate court, the appellate court may
submit the dispute to the trial court for resolution. Tex. R. App. P. 34.6(e)(3).
Accordingly, we make the following order.

      Pursuant to Texas Rule of Appellate Procedure 34.6, the judge of the 151st
District Court shall immediately conduct a hearing at which the court reporter,
appellant’s counsel, and appellees’ counsel shall participate, to determine (a)
whether the reporter’s record contains an inaccuracy; and (b) if so, what correction
needs to be made to conform the record (including text and exhibits) to what
occurred in the trial court.

      If the trial judge finds that the reporter’s record is accurate, the judge shall
see that a record of the hearing is made, shall make findings of fact, and shall order
the trial court clerk to forward a transcribed record of the hearing and a
supplemental clerk’s record containing the findings. Those records shall be filed
with the clerk of this Court within 30 days of the date of this order.

      If, however, the trial court finds an inaccuracy in the reporter’s record, the
judge shall order the court reporter to conform the reporter’s record to what
occurred in the trial court and to certify and file a corrected reporter’s record with
the clerk of this court within 60 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this Court’s
active docket. The appeal will be reinstated on this Court’s active docket when the
trial court’s findings and recommendations are filed in this Court. The Court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the Court may reinstate the appeal on its own motion. It is the responsibility of any
party seeking reinstatement to request a hearing date from the trial court and to
schedule a hearing in compliance with this Court’s order. If the parties do not
request a hearing, the court coordinator of the trial court shall set a hearing date
and notify the parties of such date.



                                       PER CURIAM